NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 23 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PARNELL CURTIS,                                  No. 16-16928

                Plaintiff-Appellant,             D.C. No. 1:14-cv-00656-AWI-SAB

 v.
                                                 MEMORANDUM*
CALIFORNIA CORRECTIONAL
INSTITUTION AT TEHACHAPI; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Parnell Curtis, a California state prisoner, appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Curtis failed

to raise a genuine dispute of material fact as to whether he properly exhausted

administrative remedies, or whether administrative remedies were effectively

unavailable to him. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016)

(describing limited circumstances under which administrative remedies are deemed

unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation,

internal quotation marks, and emphasis omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Curtis’s requests for judicial notice, set forth in his opening brief, are denied.




                                           2                                      16-16928
Curtis’s motion for appointment of counsel (Docket Entry No. 27) is denied.

AFFIRMED.




                                  3                                 16-16928